DETAILED ACTION
In the response filed December 22, 2021, the Applicant amended claims 1, 3-7, 11, 14-16, 19, 20, 24.  Claims 1, 3-9, 11, 14-20, and 24-26, are pending in the current application.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 24, 2021, was filed after the mailing date of the application on June 30, 2015.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Claims 11 and 14-16 were interpreted under 35 U.S.C. 112(f).  Examiner thanks the Applicant for revising and amending the claim language and hereby notes the claims are no longer interpreted under 35 U.S.C. 112(f). 

Regarding the rejection under 35 U.S.C. 101, Applicant’s arguments for claims 1, 3-9, 11, 14-20, and 24-26, have been fully considered but are not persuasive.  The rejection of claims 1, 3-9, 11, 14-20, and 24-26, under 35 U.S.C. 101 has been maintained accordingly.  
Applicant argues that the claims are an abstract idea integrated into a practical application as the claimed concept provides a technical solution to problems associated with improving the determination of cost associated with content placed on a target webpage based on computed dwell time threshold.  Examiner respectfully disagrees.  The alleged improvement (e.g., improving determination of a cost for an advertiser to place advertisement on a target property) is not a technical solution.  Again, the improvements that are purportedly claimed in the present application are benefits that flow from performing the abstract idea in conjunction with a generic computing structure.  The instant claims are directed to an abstract idea.  They are directed to the idea of gathering user behavior information and analyzing the behavior associated with web contents.  Analyzing user behavior associated with web contents in the manner claimed does not improve the functioning of the computer performing the analysis/determinations/targeting.  The use of a general-purpose computer in the manner claimed does not improve the functioning of the computer performing the analysis/determinations/targeting.  This is merely a use of existing technology to execute or implement a business improvement/advantage.  The existing technological process (i.e., the on-line networking system/computers, the technological process of analyzing data) is not changed or improved in any way simply because the targeted information was determined in a particular way.  The only "improvement" discussed by the disclosure is that the analysis of the data may identify accidental clicks and thus improve the accuracy of conversion rate estimates (Current application, Par. [0005]).  This is a business improvement/advantage, not a technological improvement.  
Applicant argues that there is no factual evidence that the claimed invention is well-understood, routine, and conventional.  Examiner respectfully disagrees.  The determination that associating/storing data in a database is well-understood, routine, and conventional is supported by Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database.  
The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015);  buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network.  
The determination that performing repetitive calculations is well-understood, routine, and conventional is supported by the court decisions of Flook, 437 U.S. at 594, 198 USPQ2d at 199 and  Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of using a processor to execute instructions to perform repetitive calculations.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity).  As such, Applicant’s arguments remain unpersuasive, and as such the 35 U.S.C. 101 rejection is hereby maintained.

Applicant’s arguments with respect to claims 1, 3-9, 11, 14-20, and 24-26, have been considered but are unpersuasive.  Applicant argues that Krishnamurthy does not disclose “computing, based the first ratio to the second ratio, an adjustment factor for determining an award for placing the content item on the target webpage, wherein the target webpage is different from the reference webpage.”  Examiner respectfully disagrees.  Krishnamurthy discloses that discount pricing or “and adjustment factor for determining an award” is computed based on the short-click ratio of an advertisement on one reference page (e.g. ratio on the homepage stream on Desktop is 5%) and a second ratio (e.g. ratio on the Mail Stream on Desktop is 20%).  Krishnamurthy discloses the computed adjustment or discounting price is 0.25 (Par. [0131]).  As such, Krishnamurthy discloses “computing, based the first ratio to the second ratio, an adjustment factor for determining an award for placing the content item on the target webpage, wherein the target webpage is different from the reference webpage.”  Applicant’s arguments remain unpersuasive and the 35 U.S.C. 103 rejection is hereby maintained.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-9, 11, 14-20, and 24-26, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1: Claims 1, 3-9, and 24-26 are drawn to a method, claims 11 and 14-18 are drawn to a system, and claims 19 and 20 are drawn to a medium, each of which is within the four statutory categories (e.g., a process, a machine).  (Step 1: YES).

Step 2A – Prong One: In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.
Claim 1 (representative of independent claims 11 and 19) recites/describes the following steps:
“obtaining…information related to user interactions associated with a content item placed on the reference webpage, wherein the user interactions include a first type of clicks and a second type of clicks on the content item;”
“determining, based on the information, dwell times associated with the first and second types of clicks;” 
“generating, based on the dwell times, a dwell time distribution for the first type of clicks;” 
“determining dynamically, based on the dwell time distribution, a threshold associated with the first type of clicks with respect to the content item, and a first ratio related to the second type of clicks on the content item placed on the reference webpage;”
“estimating, based on the threshold, a second ratio related to the second type of clicks on the content item being placed on a target webpage;” 
“computing, based the first ratio to the second ratio, an adjustment factor for determining an award for placing the content item on the target webpage, wherein the target webpage is different from the reference webpage;” and 
“providing the content item on the target webpage, wherein the adjustment factor is provided therewith.”
These steps, under broadest reasonable interpretation, describe or set-forth analyzing user interactions with content items for determining an award and providing a content item on a webpage, which amounts to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).

Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and these claims are therefore determined to recite an abstract idea under the same analysis.  Any elements recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A – Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception.  An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element).  The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claims recite the additional elements/limitations of: “at least one computing device each of which has at least one processor, storage, and a communication platform connected to a network,” and “a web-application embedded in a reference webpage” (claim1); “a system having at least one processor, storage, and a communication platform connected to a network” and “a web-application embedded in a reference webpage” (claim 11); and “a non-transitory machine-readable medium having computer program instructions recorded thereon” and “a web-application embedded in a reference webpage” (claim 19). 
The requirement to execute the claimed steps/functions using the “at least one computing device each of which has at least one processor, storage, and a communication platform connected to a network,” and “a web-application embedded in a reference webpage” (claim1); “a system having at least one processor, storage, and a communication platform connected to a network” and “a web-application embedded in a reference webpage” (claim 11); and “a non-transitory machine-readable medium having computer program instructions recorded thereon” and “a web-application embedded in a reference webpage” (claim 19), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application.  See MPEP 2106.05(f).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 3-9, 14-18, 20, and 24-28, fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 3-9, 14-18, 20, and 24-28, are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application.  Accordingly, the claims are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception.  This analysis is also termed a search for an "inventive concept."  An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself.  Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)
As discussed above in “Step 2A – Prong 2,” the requirement to execute the claimed steps/functions using “at least one computing device each of which has at least one processor, storage, and a communication platform connected to a network,” and “a web-application embedded in a reference webpage” (claim1); “a system having at least one processor, storage, and a communication platform connected to a network” and “a web-application embedded in a reference webpage” (claim 11); and “a non-transitory machine-readable medium having computer program instructions recorded thereon” and “a web-application embedded in a reference webpage” (claim 19), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations therefore do not qualify as “significantly more.”  See MPEP 2106.05(f).  
The determination that associating/storing data in a database is well-understood, routine, and conventional is supported by Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database.  The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015);  buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network.  The determination that performing repetitive calculations is well-understood, routine, and conventional is supported by the court decisions of Flook, 437 U.S. at 594, 198 USPQ2d at 199 and  Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of using a processor to execute instructions to perform repetitive calculations.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity).
Dependent claims 3-9, 14-18, 20, and 24-28, fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 3-9, 14-18, 20, and 24-28, are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).
The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claims amount to significantly more than the abstract idea identified above (Step 2B: NO).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-7, 11, 15, 16, 19, 24, and 25, are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy et al. (US 2015/0142557 A1), hereinafter Krishnamurthy, in view of Zhong et al. (US 8,868,565 B1), hereinafter Zhong.
Regarding claim 1, Krishnamurthy discloses a method, implemented on at least one computing device each of which has at least one processor, storage, and a communication platform connected to a network for analyzing user behavior associated with web contents, the method comprising: obtaining, via a web-application embedded in a reference webpage (Par. [0049], application run to provide content to user on device), information related to user interactions associated with a content item placed on the reference webpage (Par. [0064], user interaction click data by system), wherein the user interactions include a first type of clicks and a second type of clicks on the content item (Par. [0148], [0149]); 
determining, based on the information, dwell times associated with the first and second types of clicks (Par. [0077], dwell times are determined; Par. [0148], [0149], short and long clicks; Par. [0128], click ratio/bounce rate determined with dwell times); 
determining dynamically, based on the dwell time distribution, a threshold associated with the first type of clicks with respect to the content item (Par. [0085], dwell time distribution or distributions for a determined baseline advertisement or webpage can be used as a threshold), and a first ratio related to the second type of clicks on the content item placed on the reference webpage (e.g. ratio on the homepage stream on Desktop is 5%).
estimating, based on the threshold, a second ratio related to the second type of clicks on the content item being placed on a target webpage (Par. [0131], e.g. ratio on the Mail Stream on Desktop is 20%).  
computing, based the first ratio to the second ratio, an adjustment factor for determining an award for placing the content item on the target webpage, wherein the target webpage is different from the reference webpage (Par. [0131], the computed adjustment or discounting price is 0.25); and providing the content item on the target webpage, wherein the adjustment factor is provided therewith (Par. [0133]).
Krishnamurthy does not explicitly disclose generating, based on the dwell times, a dwell time distribution for the first type of clicks.  Zhong teaches determining, based on the information, dwell times associated with the first and second types of clicks (Col. 6: Lines 1-9, a graph illustrates an example relation specifying click durations T for a set of categories C and a set of quality scores; Col. 6: Lines 12-14, two regions correspond to long click thresholds and short click thresholds, “distribution that is segmented into at least one category, each of which corresponds to a click type”); and generating, based on the dwell times, a dwell time distribution for the first type of clicks (Col. 7: Line 62 – Col. 8: Line 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the advertisement pricing method and system of Krishnamurthy with the dwell time distribution abilities of Zhong because a need exists for a better model of durations as a quality signal for placement of content on webpages (Zhong, Col. 2:8-12).  Using distributions would assist in providing relevant ads to the user and thus improve user experience.  In addition, one of ordinary skill in the art would have recognized that applying the known technique of Zhong to the teachings of Krishnamurthy would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such dwell time distribution features into similar systems.  Further, applying dwell time distributions for click types to Krishnamurthy with click types and dwell times, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more accurate calculations of computing an adjustment factor for placing content items.
Regarding claim 5, Krishnamurthy discloses wherein the first type of clicks comprises accidental clicks, and the second type of clicks comprises non-accidental clicks (Par. [0077], dwell times are determined; Par. [0148], [0149], short and long clicks), the method further comprising: selecting a set of measurements associated with the content item whose statistics exhibit the accidental clicks and the non-accidental clicks (Par. [0077], dwell times are determined; Par. [0148], [0149], short and long clicks).
Krishnamurthy does not explicitly disclose further comprising: wherein the dwell time distribution comprises distributions for the accidental clicks and the non-accidental clicks, respectively; and computing a statistical value of first type of clicks associated with the statistics of the set of measurements, and setting the statistical value of the first type of clicks to be the threshold.  
Zhong teaches selecting a set of measurements associated with the content item whose statistics exhibit three categories (Col. 6: Lines 14-17, different click durations are selected, Fig., 2B), and the dwell time distribution comprises three distributions (Col. 6: Lines 1-9, a graph illustrates an example relation specifying click durations T for a set of categories C and a set of quality scores; Col. 6: Lines 12-14, two regions correspond to long click thresholds and short click thresholds, “distribution that is segmented into at least one category, each of which corresponds to a click type”); wherein the dwell time distribution comprises distributions for the accidental clicks and the non-accidental clicks, respectively; and computing a statistical value of first type of clicks associated with the statistics of the set of measurements, and setting the statistical value of the first type of clicks to be the threshold (Col. 6: Lines 48-56, threshold is determined; Col. 7: Lines 14-19, the metrics are used to score a content item for placement on a landing page).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the advertisement pricing method and system of Krishnamurthy with the dwell time distribution abilities of Zhong because a need exists for a better model of durations as a quality signal for placement of content on webpages (Zhong, Col. 2:8-12).  Using distributions would assist in providing relevant ads to the user and thus improve user experience.  In addition, one of ordinary skill in the art would have recognized that applying the known technique of Zhong to the teachings of Krishnamurthy would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such dwell time distribution features into similar systems.  Further, applying dwell time distributions for click types to Krishnamurthy with click types and dwell times, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more accurate calculations of computing an adjustment factor for placing content items.
Regarding claim 6, Krishnamurthy does not explicitly disclose wherein the statistical value of the first type of clicks is a mean of the first type of clicks.  Zhong teaches wherein the statistical value of the first type of clicks is a mean of the first type of clicks (Col. 8: Lines 59-64, average click duration, etc.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the advertisement pricing method and system of Krishnamurthy with the dwell time distribution abilities of Zhong because a need exists for a better model of durations as a quality signal for placement of content on webpages (Zhong, Col. 2:8-12).  Using distributions would assist in providing relevant ads to the user and thus improve user experience.  In addition, one of ordinary skill in the art would have recognized that applying the known technique of Zhong to the teachings of Krishnamurthy would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such dwell time distribution features into similar systems.  Further, applying dwell time distributions for click types to Krishnamurthy with click types and dwell times, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more accurate calculations of computing an adjustment factor for placing content items.
Regarding claim 7, Krishnamurthy does not explicitly disclose further comprising: computing a median of the first type of clicks associated with the statistics, and setting the median of the first type of clicks to be the threshold.  Zhong teaches computing a median of the first type of clicks associated with the statistics, and setting the median of the first type of clicks to be the threshold (Col. 6: Lines 31-32, average, a median, etc.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the advertisement pricing method and system of Krishnamurthy with the dwell time distribution abilities of Zhong because a need exists for a better model of durations as a quality signal for placement of content on webpages (Zhong, Col. 2:8-12).  Using distributions would assist in providing relevant ads to the user and thus improve user experience.  In addition, one of ordinary skill in the art would have recognized that applying the known technique of Zhong to the teachings of Krishnamurthy would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such dwell time distribution features into similar systems.  Further, applying dwell time distributions for click types to Krishnamurthy with click types and dwell times, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more accurate calculations of computing an adjustment factor for placing content items.
Regarding claim 11, Krishnamurthy discloses a system having at least one processor, storage, and a communication platform connected to a network for analyzing user behavior associated with web contents, the method comprising: a user interactions sampler implemented by a processor and configured to obtain, via a web-application embedded in a reference webpage (Par. [0049], application run to provide content to user on device), information related to user interactions associated with a content item placed on the reference webpage (Par. [0064], user interaction click data by system), wherein the user interactions include clicks and are obtained via a web-application embedded in the reference webpage (Par. [0049], application run to provide content to user on device), information related to user interactions associated with a content item placed on the reference webpage (Par. [0064], user interaction click data by system), wherein the user interactions include a first type of clicks and a second type of clicks on the content item (Par. [0148], [0149]); 
determining, based on the information, dwell times associated with the first and second types of clicks (Par. [0077], dwell times are determined; Par. [0148], [0149], short and long clicks; Par. [0128], click ratio/bounce rate determined with dwell times); 
determining dynamically, based on the dwell time distribution, a threshold associated with the first type of clicks with respect to the content item (Par. [0085], dwell time distribution or distributions for a determined baseline advertisement or webpage can be used as a threshold), and a first ratio related to the second type of clicks on the content item placed on the reference webpage (e.g. ratio on the homepage stream on Desktop is 5%).
estimating, based on the threshold, a second ratio related to the second type of clicks on the content item being placed on a target webpage (Par. [0131], e.g. ratio on the Mail Stream on Desktop is 20%).  
computing, based the first ratio to the second ratio, an adjustment factor for determining an award for placing the content item on the target webpage, wherein the target webpage is different from the reference webpage (Par. [0131], the computed adjustment or discounting price is 0.25); and providing the content item on the target webpage, wherein the adjustment factor is provided therewith (Par. [0133]).
Krishnamurthy does not explicitly disclose generating, based on the dwell times, a dwell time distribution for the first type of clicks.  Zhong teaches determining, based on the information, dwell times associated with the first and second types of clicks (Col. 6: Lines 1-9, a graph illustrates an example relation specifying click durations T for a set of categories C and a set of quality scores; Col. 6: Lines 12-14, two regions correspond to long click thresholds and short click thresholds, “distribution that is segmented into at least one category, each of which corresponds to a click type”); and generating, based on the dwell times, a dwell time distribution for the first type of clicks (Col. 7: Line 62 – Col. 8: Line 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the advertisement pricing method and system of Krishnamurthy with the dwell time distribution abilities of Zhong because a need exists for a better model of durations as a quality signal for placement of content on webpages (Zhong, Col. 2:8-12).  Using distributions would assist in providing relevant ads to the user and thus improve user experience.  In addition, one of ordinary skill in the art would have recognized that applying the known technique of Zhong to the teachings of Krishnamurthy would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such dwell time distribution features into similar systems.  Further, applying dwell time distributions for click types to Krishnamurthy with click types and dwell times, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more accurate calculations of computing an adjustment factor for placing content items.
Regarding claim 15, Krishnamurthy discloses wherein the first type of clicks comprises accidental clicks, and the second type of clicks comprises non-accidental clicks (Par. [0077], dwell times are determined; Par. [0148], [0149], short and long clicks), the method further comprising: selecting a set of measurements associated with the content item whose statistics exhibit the accidental clicks and the non-accidental clicks (Par. [0077], dwell times are determined; Par. [0148], [0149], short and long clicks).
Krishnamurthy does not explicitly disclose further comprising: wherein the dwell time distribution comprises distributions for the accidental clicks and the non-accidental clicks, respectively; and computing a statistical value of first type of clicks associated with the statistics of the set of measurements, and setting the statistical value of the first type of clicks to be the threshold.  
Zhong teaches selecting a set of measurements associated with the content item whose statistics exhibit three categories (Col. 6: Lines 14-17, different click durations are selected, Fig., 2B), and the dwell time distribution comprises three distributions (Col. 6: Lines 1-9, a graph illustrates an example relation specifying click durations T for a set of categories C and a set of quality scores; Col. 6: Lines 12-14, two regions correspond to long click thresholds and short click thresholds, “distribution that is segmented into at least one category, each of which corresponds to a click type”); wherein the dwell time distribution comprises distributions for the accidental clicks and the non-accidental clicks, respectively; and computing a statistical value of first type of clicks associated with the statistics of the set of measurements, and setting the statistical value of the first type of clicks to be the threshold (Col. 6: Lines 48-56, threshold is determined; Col. 7: Lines 14-19, the metrics are used to score a content item for placement on a landing page).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the advertisement pricing method and system of Krishnamurthy with the dwell time distribution abilities of Zhong because a need exists for a better model of durations as a quality signal for placement of content on webpages (Zhong, Col. 2:8-12).  Using distributions would assist in providing relevant ads to the user and thus improve user experience.  In addition, one of ordinary skill in the art would have recognized that applying the known technique of Zhong to the teachings of Krishnamurthy would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such dwell time distribution features into similar systems.  Further, applying dwell time distributions for click types to Krishnamurthy with click types and dwell times, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more accurate calculations of computing an adjustment factor for placing content items.
Regarding claim 16, Krishnamurthy does not explicitly disclose wherein the statistical value of the first type of clicks is a mean of the first type of clicks.  Zhong teaches wherein the statistical value of the first type of clicks is a mean of the first type of clicks (Col. 8: Lines 59-64, average click duration, etc.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the advertisement pricing method and system of Krishnamurthy with the dwell time distribution abilities of Zhong because a need exists for a better model of durations as a quality signal for placement of content on webpages (Zhong, Col. 2:8-12).  Using distributions would assist in providing relevant ads to the user and thus improve user experience.  In addition, one of ordinary skill in the art would have recognized that applying the known technique of Zhong to the teachings of Krishnamurthy would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such dwell time distribution features into similar systems.  Further, applying dwell time distributions for click types to Krishnamurthy with click types and dwell times, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more accurate calculations of computing an adjustment factor for placing content items.
Regarding claim 19, Krishnamurthy discloses a non-transitory machine-readable medium having information recorded thereon for analyzing user behavior associated with web contents, wherein the information, when read by the machine, causes the machine to perform the following: obtaining, via a web-application embedded in a reference webpage (Par. [0049], application run to provide content to user on device), information related to user interactions associated with a content item placed on the reference webpage (Par. [0064], user interaction click data by system), wherein the user interactions include a first type of clicks and a second type of clicks on the content item (Par. [0148], [0149]); 
determining, based on the information, dwell times associated with the first and second types of clicks (Par. [0077], dwell times are determined; Par. [0148], [0149], short and long clicks; Par. [0128], click ratio/bounce rate determined with dwell times); 
determining dynamically, based on the dwell time distribution, a threshold associated with the first type of clicks with respect to the content item (Par. [0085], dwell time distribution or distributions for a determined baseline advertisement or webpage can be used as a threshold), and a first ratio related to the second type of clicks on the content item placed on the reference webpage (Par. [0131], e.g. ratio on the homepage stream on Desktop is 5%).
estimating, based on the threshold, a second ratio related to the second type of clicks on the content item being placed on a target webpage (Par. [0131], e.g. ratio on the Mail Stream on Desktop is 20%).  
computing, based the first ratio to the second ratio, an adjustment factor for determining an award for placing the content item on the target webpage, wherein the target webpage is different from the reference webpage (Par. [0131], the computed adjustment or discounting price is 0.25); and providing the content item on the target webpage, wherein the adjustment factor is provided therewith (Par. [0133]).
Krishnamurthy does not explicitly disclose generating, based on the dwell times, a dwell time distribution for the first type of clicks.  Zhong teaches determining, based on the information, dwell times associated with the first and second types of clicks (Col. 6: Lines 1-9, a graph illustrates an example relation specifying click durations T for a set of categories C and a set of quality scores; Col. 6: Lines 12-14, two regions correspond to long click thresholds and short click thresholds, “distribution that is segmented into at least one category, each of which corresponds to a click type”); and generating, based on the dwell times, a dwell time distribution for the first type of clicks (Col. 7: Line 62 – Col. 8: Line 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the advertisement pricing method and system of Krishnamurthy with the dwell time distribution abilities of Zhong because a need exists for a better model of durations as a quality signal for placement of content on webpages (Zhong, Col. 2:8-12).  Using distributions would assist in providing relevant ads to the user and thus improve user experience.  In addition, one of ordinary skill in the art would have recognized that applying the known technique of Zhong to the teachings of Krishnamurthy would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such dwell time distribution features into similar systems.  Further, applying dwell time distributions for click types to Krishnamurthy with click types and dwell times, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more accurate calculations of computing an adjustment factor for placing content items.
Regarding claim 24, Krishnamurthy discloses wherein the first ratio is a ratio of a number of the second type of clicks on the content item placed on the reference webpage to a total number of clicks on the content item placed on the reference webpage (Par. [0131], e.g. ratio on the homepage stream on Desktop is 5%), and the second ratio is a ratio of a number of the second type of clicks on the content item placed on the target webpage to a total number of clicks on the content item placed on the target webpage (Par. [0131], e.g. ratio on the Mail Stream on Desktop is 20%).
Regarding claim 25, Krishnamurthy discloses wherein the content item includes at least one uniform resource locator (URL) embedded therein, wherein the URL re-directs the user to another webpage upon the user clicking the content item (Par. [0021]).  

Claims 3, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy (US 2015/0142557 A1) in view of Zhong (US 8,868,565 B1) and Wang et al. (US 2010/0082566 A1), hereinafter Wang.
Regarding claim 3, Krishnamurthy discloses further comprising: selecting a plurality of statistical models (Par. [0096]).  Krishnamurthy does not explicitly disclose generating the dwell time distribution by combining the plurality of statistical models; and estimating one or more parameters associated with statistics corresponding to at least one of the first type of clicks or the second type of clicks.  Zhong teaches generating the dwell time distribution and estimating one or more parameters associated with statistics corresponding to at least one of the first type of clicks or the second type of clicks (Col. 6: Lines 1-9, a graph illustrates an example relation specifying click durations T for a set of categories C and a set of quality scores; Col. 6: Lines 12-14, two regions correspond to long click thresholds and short click thresholds, “distribution that is segmented into at least one category, each of which corresponds to a click type”).  Wang teaches generating the one or more distributions by combining the plurality of statistical models; and estimating one or more parameters associated with the statistics (Par. [0083], click categories; Par. [0085], dwell time; Par. [0086], Gaussian mixture in the log-time scale used to model click distribution, Expectation-Maximization algorithm used to estimate parameters).  
One of ordinary skill in the art would have recognized that applying the known technique of Wang to the teachings of Krishnamurthy and Zhong would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such statistical model features into similar systems.  Further, applying a plurality of statistical models to Krishnamurthy and Zhong with click types and dwell times, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more accurate calculations of computing an adjustment factor for placing content items.
Regarding claim 14, Krishnamurthy discloses further comprising: selecting a plurality of statistical models (Par. [0096]).  Krishnamurthy does not explicitly disclose generating the dwell time distribution by combining the plurality of statistical models; and estimating one or more parameters associated with statistics corresponding to at least one of the first type of clicks or the second type of clicks.  Zhong teaches generating the dwell time distribution and estimating one or more parameters associated with statistics corresponding to at least one of the first type of clicks or the second type of clicks (Col. 6: Lines 1-9, a graph illustrates an example relation specifying click durations T for a set of categories C and a set of quality scores; Col. 6: Lines 12-14, two regions correspond to long click thresholds and short click thresholds, “distribution that is segmented into at least one category, each of which corresponds to a click type”).  Wang teaches generating the one or more distributions by combining the plurality of statistical models; and estimating one or more parameters associated with the statistics (Par. [0083], click categories; Par. [0085], dwell time; Par. [0086], Gaussian mixture in the log-time scale used to model click distribution, Expectation-Maximization algorithm used to estimate parameters).  
One of ordinary skill in the art would have recognized that applying the known technique of Wang to the teachings of Krishnamurthy and Zhong would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such statistical model features into similar systems.  Further, applying a plurality of statistical models to Krishnamurthy and Zhong with click types and dwell times, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more accurate calculations of computing an adjustment factor for placing content items.
Regarding claim 20, Krishnamurthy discloses further comprising: selecting a plurality of statistical models (Par. [0096]).  Krishnamurthy does not explicitly disclose generating the dwell time distribution by combining the plurality of statistical models; and estimating one or more parameters associated with statistics corresponding to at least one of the first type of clicks or the second type of clicks.  Zhong teaches generating the dwell time distribution and estimating one or more parameters associated with statistics corresponding to at least one of the first type of clicks or the second type of clicks (Col. 6: Lines 1-9, a graph illustrates an example relation specifying click durations T for a set of categories C and a set of quality scores; Col. 6: Lines 12-14, two regions correspond to long click thresholds and short click thresholds, “distribution that is segmented into at least one category, each of which corresponds to a click type”).  Wang teaches generating the one or more distributions by combining the plurality of statistical models; and estimating one or more parameters associated with the statistics (Par. [0083], click categories; Par. [0085], dwell time; Par. [0086], Gaussian mixture in the log-time scale used to model click distribution, Expectation-Maximization algorithm used to estimate parameters).  
One of ordinary skill in the art would have recognized that applying the known technique of Wang to the teachings of Krishnamurthy and Zhong would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such statistical model features into similar systems.  Further, applying a plurality of statistical models to Krishnamurthy and Zhong with click types and dwell times, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more accurate calculations of computing an adjustment factor for placing content items.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy (US 2015/0142557 A1) in view of Zhong (US 8,868,565 B1); Wang (US 2010/0082566 A1); and Battle et al. (US 2015/0161255 A1), hereinafter Battle.
Regarding claim 4, Krishnamurthy does not explicitly disclose wherein a number of statistical models of the plurality of statistical models is equal to three and a number of types of clicks that dwell time distribution is capable of corresponding to is equal to three.  Wang teaches wherein a number of statistical models of the plurality of statistical models is equal to three and a number of types of clicks that dwell time distribution is capable of corresponding to is equal to three (Par. [0083], click categories; Par. [0085], dwell time).  Battle teaches wherein a number of statistical models of the plurality of statistical models is equal to three (Par. [0075]).  One of ordinary skill in the art would have recognized that applying the known techniques of Wang and Battle to the teachings of Krishnamurthy and Zhong would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such statistical model features into similar systems.  Further, applying a plurality of statistical models to Krishnamurthy and Zhong with click types and dwell times, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more accurate calculations of computing an adjustment factor for placing content items.

Claims 8, 9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy (US 2015/0142557 A1) in view of Zhong (US 8,868,565 B1) and Umeda (US 2015/0154650 A1), hereinafter Umeda.
Regarding claim 8, Krishnamurthy discloses determining measurement thresholds for all content items placed on the reference property (Par. [0084], [0085], engagement threshold determined, threshold determined by using a baseline webpage).  Krishnamurthy does not explicitly disclose estimating a reference threshold to be used to determine an average cost of placing a first content item on the target webpage based on the reference threshold.  Umeda teaches estimating a reference threshold to be used to determine an average cost of placing a first content item on the target webpage based on the reference threshold (Par. [0190], Table 2, average cost determined).  
One of ordinary skill in the art would have recognized that applying the known technique of Umeda to the teachings of Krishnamurthy and Zhong would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such average cost determination features into similar systems.  Further, applying reference thresholds for average costs to Krishnamurthy and Zhong with click types and dwell times, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more accurate calculations of computing an adjustment factor for placing content items.
Regarding claim 9, Krishnamurthy teaches wherein the reference threshold is estimated by one of: computing a mean of the thresholds for all content items placed on the reference webpage to be the reference threshold (Par. [0084], [0085], engagement threshold determined, threshold determined by using a baseline webpage; Par. [0097], mean); and computing a median of the thresholds for all content items placed on the reference webpage to be the reference threshold (Par. [0084], [0085], engagement threshold determined, threshold determined by using a baseline webpage; Par. [0097], median).
Regarding claim 17, Krishnamurthy discloses determining measurement thresholds for all content items placed on the reference property (Par. [0084], [0085], engagement threshold determined, threshold determined by using a baseline webpage).  Krishnamurthy does not explicitly disclose estimating a reference threshold to be used to determine an average cost of placing a first content item on the target webpage based on the reference threshold.  Umeda teaches estimating a reference threshold to be used to determine an average cost of placing a first content item on the target webpage based on the reference threshold (Par. [0190], Table 2, average cost determined).  
One of ordinary skill in the art would have recognized that applying the known technique of Umeda to the teachings of Krishnamurthy and Zhong would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such average cost determination features into similar systems.  Further, applying reference thresholds for average costs to Krishnamurthy and Zhong with click types and dwell times, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more accurate calculations of computing an adjustment factor for placing content items.
Regarding claim 18, Krishnamurthy teaches wherein the reference threshold is estimated by one of: computing a mean of the thresholds for all content items placed on the reference webpage to be the reference threshold (Par. [0084], [0085], engagement threshold determined, threshold determined by using a baseline webpage; Par. [0097], mean); and computing a median of the thresholds for all content items placed on the reference webpage to be the reference threshold (Par. [0084], [0085], engagement threshold determined, threshold determined by using a baseline webpage; Par. [0097], median).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy (US 2015/0142557 A1) in view of Zhong (US 8,868,565 B1) and Manadhata (US 8,214,365 B1), hereinafter Manadhata.
Regarding claim 26, Krishnamurthy discloses wherein the adjustment factor is further computed based on a first pair of measures determined with respect to the reference page and a second pair of measures determined with respect to the target page (Par. [0115], adjustment factor computed – factor correlated to the probability that a creative will have a better than average user engagement level).  Krishnamurthy does not explicitly disclose wherein the adjustment factor is further computed based on confidence measures.  Manadhata teaches computing a first pair of confidence measures and a second pair of confidence measures (Col. 7: Lines 11-20).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the advertisement pricing method and system of Krishnamurthy and Zhong with the confidence measurement abilities of Manadhata because a need exists for more accurate data quality (Manadhata, Col. 8: Line 65 – Col. 9: Line 2).  In addition, one of ordinary skill in the art would have recognized that applying the known technique of Manadhata to the teachings of Krishnamurthy and Zhong would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such confidence measure features into similar systems.  Further, applying confidence measures to Krishnamurthy and Zhong with adjustment factors, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more accurate calculations of computing an adjustment factor for placing content items.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.K./Examiner, Art Unit 3621                                                                                                                                                                                                        
/JAMES M DETWEILER/Primary Examiner, Art Unit 3621